IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT KNOXVILLE        FILED
                             APRIL 1999 SESSION             May 17, 1999

                                                       Cecil Crowson, Jr.
                                                       Appellate C ourt Clerk
STATE OF TENNESSEE,                     )
                                        )    NO. 03C01-9806-CR-00223
      Appellant,                        )
                                        )    ROANE COUNTY
VS.                                     )
                                        )    HON. E. EUGENE EBLEN,
JOY ELIZABETH BARRON,                   )    JUDGE
                                        )
      Appellee.                         )    (Sentencing)



FOR THE APPELLANT:                           FOR THE APPELLEE:

JOHN KNOX WALKUP                             JOE H. WALKER
Attorney General and Reporter                District Public Defender

TODD R. KELLEY                               WALTER B. JOHNSON II
Assistant Attorney General                   Assistant District Public Defender
Cordell Hull Building, 2nd Floor             502 Roane Street
425 Fifth Avenue North                       P.O. Box 334
Nashville, TN 37243-0493                     Harriman, TN 37748-0334

CHARLES E. HAWK
District Attorney General

FRANK A. HARVEY
Assistant District Attorney General
P.O. Box 703
Kingston, TN 37763-0703




OPINION FILED:



REVERSED AND REMANDED



JOE G. RILEY,
JUDGE
                                        OPINION



       A Roane County Grand Jury indicted defendant in February 1997 for four

criminal offenses, including three felonies. While on bond, defendant committed

another felony in Loudon County. She pled guilty in Loudon County and was

sentenced in November 1997. Subsequently, she pled guilty and was sentenced

on the Roane County charges in June 1998. The trial court allowed the Roane

County sentences to run concurrently to the Loudon County convictions.1 The state

appeals this decision and argues that consecutive sentencing is mandatory under

these circumstances. Defendant concedes the issue, and we agree. Thus, we

REVERSE and REMAND for entry of modified judgments which reflect that the

sentences for the Roane County convictions run consecutively to the Loudon

County conviction.



                                         FACTS

       In February 1997, a Roane County Grand Jury indicted Joy Elizabeth Barron

for two aggravated burglaries, theft of property under $500, and theft of property

over $1000 (Roane County Nos. 11640 and 11641). While out on bond for these

offenses, defendant committed a drug-related felony in Loudon County (Loudon

County No. 9398.)

       Defendant pled guilty and was sentenced on the Loudon County offense in

November 1997. She subsequently pled guilty to the Roane County charges in

June 1998. The trial court allowed the Roane County sentences to run concurrently

to the Loudon County drug offense. The state appealed, claiming that the Roane




       1
         Although the trial court stated at the sentencing hearing that the sentences would
run concurrently, the written judgments of conviction are silent as to whether the
sentences are to run concurrently or consecutively. Tenn. R. Cr. P. 32(c)(3) provides that
if a defendant is sentenced for a felony committed while on bond and defendant is
convicted of both offenses, “the sentence shall be consecutive whether the judgment
explicitly so orders or not.” Nevertheless, we will remand for entry of modified
judgments to avoid any confusion.

                                             2
County convictions should run consecutively to Loudon County No. 9398 and other

unrelated charges.2



                           CONSECUTIVE SENTENCING

       Tenn. R. Crim. P. 32(c)(3) provides:

               [w]here a defendant is convicted of multiple offenses
               from one trial or where the defendant has additional
               sentences not yet fully served as the result of the
               convictions in the same or other court and the law
               requires consecutive sentences, the sentence shall be
               consecutive whether the judgment explicitly so orders or
               not. This rule shall apply:
               ...
               (C) To a sentence for a felony where the defendant was
               released on bail and the defendant is convicted of both
               offenses . . . .

Defendant committed the Loudon County drug offense while on bond for the Roane

County offenses. She pled to, and was convicted of, the Loudon County offense;

then she pled to, and was convicted of, the Roane County offenses.

       Under these circumstances, the sentencing statute divests the trial court of

discretion and requires the sentences to run consecutively. “In any case in which

a defendant commits a felony while . . . released on bail . . . and the defendant is

convicted of both such offenses, the trial judge shall not have discretion as to

whether the sentences shall run concurrently or cumulatively, but shall order that

such sentences be served cumulatively.” Tenn. Code Ann. § 40-20-111(b). The

last sentencing court has the responsibility to determine whether or not a sentence

should be served consecutively. State v. Arnold, 824 S.W.2d 176, 178 (Tenn. Crim.

App. 1991).

       The Roane County trial court, as the last sentencing court, had the

responsibility to review defendant’s various convictions in order to determine that

defendant’s sentences should run consecutively. The trial court erred when it

allowed the sentences in Roane County Nos. 11640 and 11641 to run concurrently



       2
        The record reflects that the unrelated charges include a felony and misdemeanor
offense. However, they are irrelevant to the determination of this appeal since the felony
was not committed while defendant was on bond; and consecutive sentencing is not
mandatory for a misdemeanor offense committed while on bond for a felony.

                                            3
with Loudon County No. 9398 in contravention of Tenn. Code Ann. § 40-20-111(b)

and Tenn. R. Crim. P. 32(c)(3).



                                  CONCLUSION

      Based upon the foregoing, we REMAND for entry of modified judgments to

reflect the sentences for Roane County Nos. 11640 and 11641 running

consecutively to the sentence for Loudon County No. 9398.




                                           ____________________________
                                            JOE G. RILEY, JUDGE




CONCUR:




____________________________
JERRY L. SMITH, JUDGE




____________________________
NORMA McGEE OGLE, JUDGE




                                      4